Citation Nr: 1638992	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2004.

This matter is on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is currently with the RO in Denver, Colorado.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required before this appeal can be adjudicated.  

The Board apologies for the delays in the full adjudication of this case. 

First, according to a January 2009 statement, the Veteran applied for disability benefits from the Social Security Administration (SSA).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain, these records must be acquired before the claims may be adjudicated.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, these records should be obtained.  

Next, the Veteran has asserted on a number of occasions that he is a combat veteran while serving in Afghanistan.  This is relevant because, for veterans who engaged in combat with the enemy during service, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).  

While it does appear that the Veteran was deployed to Southwest Asia from October 2001 to July 2002, there are virtually no service treatment or personnel records from this period of time.  

Therefore, on remand, the RO should ensure that records are requested from all locations that may potentially be in possession of such records.  

Finally, the procedural history of this case reflects that the Veteran's current whereabouts are unknown, and a number of communications that have been sent to him have been returned as undeliverable.  While undertaking the above development, the RO should coordinate with the Veteran's representative in another attempt to locate him.  If the Veteran is located, he should be asked to provide any other relevant treatment records he has in his possession, and the RO should undertake any additional development it deems necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Puget Sound, Washington, since September 2010, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Make all reasonable efforts to ensure that all of the Veteran's service personnel records are obtained, particularly during his service from 2001 to 2002.  If no such records are located, a formal finding should be placed in his record that such records were unavailable.  

3. Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility and ensure that they are entered into his VBMS file.

4.  During the course of this development, the RO should coordinate with the Veteran's representative in order to locate the Veteran and inform him of the status of his claim.  If the Veteran is located, the RO should make best efforts to ensure that he is sent all communications that have been previously returned as undeliverable.  

5.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for a back disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

